         Case 6:20-cv-06529-EAW Document 15 Filed 02/18/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JIAJIE GAO,

               Petitioner,                               DECISION AND ORDER

        v.                                               6:20-CV-06529 EAW

 WILLIAM BARR, United States Attorney
 General, et al.,

               Respondents.



                                    INTRODUCTION

       Petitioner Jiajie Gao (“Petitioner”), a civil immigration detainee currently held at

the Buffalo Federal Detention Facility (“BFDF”) in Batavia, New York, seeks a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (Dkt. 1). Petitioner contends that his

continued detention violates his right to due process and 8 U.S.C. § 1231(a)(6) as

interpreted by the Supreme Court in Zadvydas v. Davis, 533 U.S. 678, 699 (2001), because

his removal is not significantly likely to occur in the reasonably foreseeable future. (Id.).

For the reasons that follow, the Court finds that Petitioner has not met his initial burden of

demonstrating that there is good reason to believe there is no significant likelihood of his

removal in the reasonably foreseeable future, and accordingly denies both the petition and

Petitioner’s duplicative motion for release from custody (Dkt. 14).




                                            -1-
          Case 6:20-cv-06529-EAW Document 15 Filed 02/18/21 Page 2 of 8




                                      BACKGROUND

I.       Factual Background

         Petitioner is a native and citizen of the People’s Republic of China. (Dkt. 5 at 10).

He entered the United States on or about January 12, 2019, as an F-1 student. (Id.). On

March 18, 2019, during a routine property inspection, Petitioner was found with a stash of

“military grade” weapons in his apartment, including 33 rifles, two shotguns, and various

types of ammunition. (Id.). Petitioner was subsequently arrested and charged with

criminal possession of a weapon in the third degree and criminal possession of a weapon

in the fourth degree, in violation of the New York State Penal Law. (Id.).

         Petitioner was served with a notice to appear charging him with being subject to

removal pursuant to § 237(a)(1)(C)(i) of the Immigration and Nationality Act (the “INA”)

on October 23, 2019, and was placed into removal proceedings. (Id. at 11). Petitioner

appeared before an immigration judge (“IJ”) on December 30, 2019, and conceded

removability. (Id.). Petitioner requested a bond hearing, and the IJ denied bond based

upon dangerousness. (Id.). Petitioner was detained without bond at the BFDF pending

removal proceedings. (Id.).

         Petitioner was convicted of criminal possession of a weapon in the fourth degree on

January 27, 2020. (Id.).

         On February 14, 2020, Petitioner appeared before an IJ, waived the right to seek

relief from removal, and accepted an order of removal to China without reserving appeal.

(Id. at 12). The IJ accordingly ordered Petitioner removed from the United States to China.

(Id.).

                                             -2-
        Case 6:20-cv-06529-EAW Document 15 Filed 02/18/21 Page 3 of 8




       Petitioner has a valid passport from the People’s Republic of China and no travel

documents are required for his removal. (Id.). Because of the ongoing COVID-19

pandemic, no flights from the United States to China occurred in April, May, or June of

2020. (Id. at 13). Petitioner was scheduled for removal on flights in July, August,

September, and November of 2020, but each of those flights was cancelled. (Id. at 13; Dkt.

12).

       Under normal circumstances, there are no institutional bars to the removal of aliens

to China. (Dkt. 5 at 13). In fiscal year 2018, the Department of Homeland Security

removed 1,022 individuals to China. (Id.).

II.    Procedural Background

       Petitioner filed his petition pro se on July 20, 2020. (Dkt. 1). Respondents filed

their response on September 14, 2020. (Dkt. 5). Petitioner filed his reply on September

24, 2020. (Dkt. 7). The parties then submitted various letter updates to the Court. (Dkt.

8; Dkt. 9; Dkt. 10; Dkt. 11; Dkt. 12; Dkt. 13). On February 1, 2021, Petitioner filed a

motion for release from custody. (Dkt. 14).

                                      DISCUSSION

I.     Jurisdiction

       The federal habeas corpus statute gives district courts jurisdiction to hear

immigration-related detention cases. See 28 U.S.C. § 2241(c)(3); Zadvydas v. Davis, 533

U.S. 678, 688 (2001) (holding that “§ 2241 habeas corpus proceedings remain available as

a forum for statutory and constitutional challenges to post-removal-period detention” in

immigration cases). District courts do not have jurisdiction over challenges to the legality

                                             -3-
         Case 6:20-cv-06529-EAW Document 15 Filed 02/18/21 Page 4 of 8




of final orders of deportation, exclusion, and removal; jurisdiction to review such

challenges rests exclusively in circuit courts. See Gittens v. Menifee, 428 F.3d 382, 384

(2d Cir. 2005) (“[The REAL ID Act, 119 Stat. 231, § 106(a) (May 11, 2005)] eliminates

habeas jurisdiction over final orders of deportation, exclusion, and removal, providing

instead for petitions of review . . . which circuit courts alone can consider.”).

II.    Legal Framework

       “When an alien has been found to be unlawfully present in the United States and a

final order of removal has been entered, the Government ordinarily secures the alien’s

removal during a subsequent 90-day statutory ‘removal period,’ during which time the

alien normally is held in custody.” Zadvydas, 533 U.S. at 682. After expiration of the 90-

day removal period, 8 U.S.C. § 1231(a)(6) allows the Government to continue to detain

certain classes of aliens or to release them, subject to appropriate terms of supervision. Id.

       In Zadvydas, the Supreme Court read “an implicit limitation into” § 1231(a)(6),

holding that “the statute, read in light of the Constitution’s demands, limits an alien’s post-

removal-period detention to a period reasonably necessary to bring about that alien’s

removal from the United States. It does not permit indefinite detention.” 533 U.S. at 689.

The Zadvydas Court further adopted a 6-month “presumptively reasonable period of

detention,” and instructed that “[a]fter this 6–month period, once the alien provides good

reason to believe that there is no significant likelihood of removal in the reasonably

foreseeable future, the Government must respond with evidence sufficient to rebut that

showing.” Id. at 701; see also Wang v. Ashcroft, 320 F.3d 130, 146 (2d Cir. 2003) (“The

[Zadvydas] Court stated that detention is presumptively reasonable for six months

                                             -4-
         Case 6:20-cv-06529-EAW Document 15 Filed 02/18/21 Page 5 of 8




following a final removal order, and that, after the first six months, detention violates § 241

if (1) an alien demonstrates that there is no significant likelihood of removal in the

reasonably foreseeable future and (2) the government is unable to rebut this showing.”).

III.   Petitioner has Not Satisfied his Initial Burden

       Petitioner bears the initial burden to demonstrate that there is good reason to believe

there is no significant likelihood he will be removed in the reasonably foreseeable future.

See Pineda v. Shanahan, 258 F. Supp. 3d 372, 379 (S.D.N.Y. 2017) (noting that Zadvydas

“places an initial burden on the detainee”). “In analyzing the likelihood of removal, courts

consider a variety of factors, including the existence of a repatriation agreement with the

target country, the target country’s prior record of accepting removed aliens, and specific

assurances from the target country regarding its willingness to accept an alien.” Hassoun

v. Sessions, No. 18-CV-586-FPG, 2019 WL 78984, at *4 (W.D.N.Y. Jan. 2, 2019).

       Here, there is no dispute that Petitioner possesses a valid passport from the People’s

Republic of China and could thus be removed to China were a flight available.

Accordingly, the sole impediments to his removal are the travel restrictions flowing from

the COVID-19 pandemic. The Court agrees with the other federal courts that have

concluded this is insufficient to satisfy the initial burden of demonstrating there is good

reason to believe that there is no significant likelihood of his removal in the reasonably

foreseeable future.    See, e.g., Ramirez v. Searls, No. 20-CV-6018 (CJS), 2020 WL

2748203, at *3 (W.D.N.Y. May 27, 2020) (finding initial burden not satisfied where DHS

had obtained travel document and the only barrier to the petitioner’s removal was the travel

restrictions associated with the COVID-19 pandemic); Mohamed B. v. Decker, No. CV 20-

                                             -5-
         Case 6:20-cv-06529-EAW Document 15 Filed 02/18/21 Page 6 of 8




13178 (KM), 2020 WL 6707949, at *4 (D.N.J. Nov. 16, 2020) (collecting cases holding

“that a country’s COVID-19 travel restrictions are insufficient to show that an immigration

detainee’s removal is not reasonably foreseeable”); Tekleweini-Weldemichael v. Book, No.

1:20-CV-660-P, 2020 WL 5988894, at *5 (W.D. La. Sept. 9, 2020) (initial burden not

satisfied where travel document had been issued and had not expired, notwithstanding the

suspension of travel due to COVID-19), adopted, 2020 WL 5985923 (W.D. La. Oct. 8,

2020); Shah v. Wolf, No. 3:20-CV-994-C-BH, 2020 WL 4456530, at *3 (N.D. Tex. July

13, 2020) (“Aside from this circumstance of Pakistan’s suspension of international travel,

which affects all Pakistani nationals abroad at the time enforcement of the suspension

began, Petitioner has not identified any impediments to his removal once the travel

restrictions are loosened or lifted. Accordingly, he has not shown good reason to believe

his removal would not take place in the reasonably foreseeable future.”), adopted, 2020

WL 4437484 (N.D. Tex. Aug. 3, 2020). Active and ongoing efforts are occurring

worldwide to bring the pandemic under control and allow international travel in the

reasonably foreseeable future, and there is no reason to believe that those efforts will prove

unsuccessful.

       The Court notes that this case is distinguishable from Rual v. Barr, No. 6:20-CV-

06215 EAW, 2020 WL 3972319 (W.D.N.Y. July 14, 2020), wherein it determined that the

petitioner had satisfied his initial burden. In Rual, before the petitioner could be removed,

it was necessary for DHS to obtain travel documents from the Embassy of South Sudan.

Id. at *3. However, the Embassy of South Sudan had closed due to the COVID-19

pandemic and there was no indication in the record before the Court of when it might

                                            -6-
        Case 6:20-cv-06529-EAW Document 15 Filed 02/18/21 Page 7 of 8




reopen or how long it would take to obtain the necessary travel documents once that

reopening occurred.    Id. Because of these multiple impediments to the petitioner’s

removal, the Court found the initial burden satisfied. Id.; see also Aung v. Barr, No. 20-

CV-681-LJV, 2020 WL 4581465, at *3 (W.D.N.Y. Aug. 10, 2020) (finding initial burden

satisfied where removal was not possible due to both lack of travel documents, and

uncertain time frame required to obtain the same, in addition to COVID-19 restrictions).

       Here, unlike in Rual, no travel documents are required and there is no need to wait

for an embassy to reopen—as soon as a flight to China is available, Petitioner can be placed

on it. There is further no reason in the record for the Court to conclude that the travel

restrictions associated with the COVID-19 pandemic, which are the sole impediment to

Petitioner’s removal, will extend past the reasonably foreseeable future. Accordingly the

petition, and Petitioner’s duplicative motion for release from custody, must be denied.

       However, the Court notes that “[w]hat constitutes the ‘reasonably foreseeable

future’ will depend on the length of detention.” Hassoun, 2019 WL 78984, at *4.; see

Zadvydas, 533 U.S. at 701 (“[A]s the period of prior postremoval confinement grows, what

counts as the ‘reasonably foreseeable future’ conversely would have to shrink.”). “In

effect, the parties’ respective burdens shift as the length of detention increases.” Hassoun,

2019 WL 78984, at *4. The Court thus finds it appropriate to deny the petition without

prejudice, and subject to renewal after 90 days in the event Petitioner has not been removed.




                                            -7-
          Case 6:20-cv-06529-EAW Document 15 Filed 02/18/21 Page 8 of 8




                                      CONCLUSION

         For the foregoing reasons, the Court denies the petition without prejudice, subject

to renewal within 90 days in the event the Petitioner has not been removed. The Clerk of

Court is instructed to close this case.

         SO ORDERED.



                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge
Dated:         February 18, 2021
               Rochester, New York




                                            -8-
